--------------------------------------------------------------------------------



[logo.gif] AIR COMMERCIAL REAL ESTATE ASSOCIATION
STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE — NET
(DO NOT USE THIS FORM FOR MULTI-TENANT BUILDINGS)




1.
Basic Provisions (“Basic Provisions”).



1.1           Parties: This Lease (“Lease”), dated for reference purposes only
February 12, 2007 is made by and between OMP INDUSTRIAL MORELAND, LLC, a
Delaware limited liability company.  (“Lessor”)  and AEROVIRONMENT, INC, a
Delaware corporation (“Lessee”), (collectively the “Parties,” or individually a
“Party”).


1.2           Premises: That certain real property, including all improvements
therein or to be provided by Lessor under the terms of this Lease, and commonly
known as 85 Moreland Road, Simi Valley, California located in the County of
Ventura, State of California, and generally described as (describe briefly the
nature of the property and, if applicable, the “Project”, if the property is
located within a Project) containing a  105,083 square foot industrial building
together with other improvements located thereon (“Premises”). (See also
Paragraph 2)


1.3           Term: five  (5) years and four (4) months (“Original Term”)
commencing March 1, 2007 (“Commencement Date”) and ending June 30, 2012
(“Expiration Date”). (See also Paragraph 3)


1.4           Early Possession: February 14, 2007 (“Early Possession Date”).
(See also Paragraphs 3.2 and 3.3)


1.5           Initial Base Rent: $70,405.61 per month (“Base Rent”), payable on
the first (1st) day of each month on the Commencement Date. (See also Paragraph
4)


x If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted.


1.6           Base Rent and Other Monies Paid Upon Execution:


(a)  Base Rent: $70,405,61 for the period fourth (4th) full, month of the Term.


(b)  Security Deposit: $None  (“Security Deposit”). (See also Paragraph 5)


(c)  Association Fees: $None  for the period   None


(d)  Other: None for None


(e)   Total Due Upon Execution of this Lease: $20,405. 61. (based on the Base
Rent credit described in Section 4 of the Addendum)


1.7           Agreed Use : distribution, manufacturing, and warehousing of
aerospace products , subject, however, to all Applicable Requirements. (See also
Paragraph 6)


1.8           Insuring Party: Lessor is the “Insuring Party” unless otherwise
stated herein. (See also Paragraph 8)


1.9           Real Estate Brokers: (See also Paragraph 15)


(a)   Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):


x Cushman & Wakefield represents Lessor exclusively  (“Lessor’s Broker”);


x Studley, Inc. represents Lessee exclusively (Lessee’s Broker”); or __ N/A
represents both Lessor and Lessee (“Dual Agency”).


(b)   Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Broker the fee agreed to in their separate
written agreement for the brokerage services rendered by the Brokers.


1.10           Guarantor. The obligations of the Lessee under this Lease are to
be guaranteed by None _______________ (“Guarantor”). (See also Paragraph 37)


1.11           Attachments. Attached hereto are the following, all of which
constitute a part of this Lease:
x an Addendum consisting of Paragraphs 1 through 10

PAGE 1 OF 18

     
INITIALS
 
INITIALS

 
©2001 – AIR COMMERCIAL REAL ESTATE ASSCOCIATION
FORM STN-9-3/06E


--------------------------------------------------------------------------------



o
a plot plan depicting the Premises (Exhibit  A);

o
a current set of the Rules and Regulations;

o
a Work Letter;

x
other (specify): Exhibit “B” Environmental Questionnaire



2.     Premises.
 
2.1   Letting. Lessor hereby teases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of size set forth in this Lease, or that may have been
used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less. Note: Lessee is advised to verify the
actual size prior to executing this Lease. Subject to (I) all of the terms and
conditions of this Lease, (II) Force Majeure events, (III) Lessor’s commercially
reasonable security requirements, and (lV) the Applicable Requirements, Lessee
shall have access to the Premises twenty-four (24) hours per day, seven (7) days
per week throughout the Lease Term.
 
2.2   Condition. Lessor shall deliver the Premises to Lessee broom clean and
free of debris on the Commencement Date or the Early Possession Date, whichever
first occurs (“Start Date”), and, so long as the required service contracts
described in Paragraph 7.1(b) below are obtained by Lessee and in effect within
thirty days following the Start Date, warrants that the existing electrical,
plumbing, fire sprinkler, lighting, heating. ventilating and air conditioning
systems (“HVAC”), loading doors, sump pumps, if any, and all other such elements
in the Premises, other than those constructed by Lessee, shall be in good
operating condition on said date, that the structural elements of the roof,
bearing walls and foundation of any buildings on the Premises (the “Building”)
shall be free of material defects, and that the Premises do not contain
hazardous levels of any mold or fungi defined as toxic under applicable state or
federal law. If a non-compliance with said warranty exists as of the Start Date,
Lessor shall, as Lessor’s sole obligation with respect to such matter, except as
otherwise provided in this Lease, promptly after receipt of written notice from
Lessee setting forth with specificity the nature and extent of such
non-compliance, malfunction or failure, rectify same at Lessor’s expense. The
warranty periods shall be as follows: (i) 90 days as to the HVAC systems, and
(ii) 9O days as to the remaining systems and other elements of the Building. If
Lessee does not give Lessor the required notice within the appropriate warranty
period, correction of any such non-compliance, malfunction or failure shall be
the obligation of Lessee at Lessee’s sole cost and expense.
 
2.3   Compliance.   Lessor warrants that  to the best of its knowledge the
improvements on the Premises comply with the building codes, applicable laws,
covenants or restrictions of record, regulations, and ordinances (“Applicable
Requirements”) that were in effect as of the date hereof.   Said warranty does
not apply to the use to which Lessee will put the Premises, modifications which
may be required by the Americans with Disabilities Act or any similar laws as a
result of Lessee’s use (see Paragraph 50), or to any Alterations or Utility
Installations (as defined in Paragraph 7.3(a)) made or to be made by Lessee.
NOTE: Lessee is responsible for determining whether or not the Applicable
Requirements, and especially the zoning, are appropriate for Lessees intended
use, and acknowledges that past uses of the Premises may no longer be allowed.
If the Premises do not comply with said warranty, Lessor shall, except as
otherwise provided, promptly after receipt of written notice from Lessee setting
forth with specificity the nature and extent of such non-compliance, rectify the
same at Lessor’s expense. If Lessee does not give Lessor written notice of a
non-compliance with this warranty within 90 days following the Start Date,
correction of that non-compliance shall be the obligation of Lessee at Lessee’s
sole cost and expense. If the Applicable Requirements are hereafter changed so
as to require during the term of this Lease the construction of an addition to
or an alteration of the Premises and/or Building, the remediation of any
Hazardous Substance, or the reinforcement or other physical modification of the
Unit, Premises and/or Building (“Capital Expenditure”), Lessor and Lessee shall
allocate the cost of such work as follows:
 
(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique, use of the Premises by Lessee as
compared with uses by tenants in general, Lessee shall be fully responsible for
the cost thereof, provided, however that if such Capital Expenditure is required
during the last 2 years of this Lease and the cost thereof exceeds 6 months’
Base Rent, Lessee may instead terminate this Lease unless Lessor notifies
Lessee, in writing, within 10 days after receipt of Lessee’s termination notice
that Lessor has elected to pay the difference between the actual cost thereof
and an amount equal to 6 months’ Base Rent. If Lessee elects termination, Lessee
shall immediately cease the use of the Premises which requires such Capital
Expenditure and deliver to Lessor written notice specifying a termination date
at least 90 days thereafter. Such termination date shall, however, in no event
be earlier than the last day that Lessee could legally utilize the Premises
without commencing such Capital Expenditure.
 
(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease, on the date that on which the Base Rent is due, an amount equal to
144th of the portion of such costs reasonably attributable to the Premises.
Lessee shall pay Interest on the balance but may prepay its obligation at any
time. If, however, such Capital Expenditure is required during the last 2 years
of this Lease or if Lessor reasonably determines that it is not economically
feasible to pay Its share thereof, Lessor shall have the option to terminate
this Lease upon 90 days prior written notice to Lessee unless Lessee notifies
Lessor, in writing, within 10 days after receipt of Lessor’s termination notice
that Lessee will pay for such Capital Expenditure. If Lessor does not elect to
terminate, and fails to tender its share of any such Capital Expenditure, Lessee
may advance such funds and deduct same, with Interest, from Rent until Lessor’s
share of such costs have been fully paid. If Lessee is unable to finance
Lessor’s share, or if the balance of the Rent due and payable for the remainder
of this Lease is not sufficient to fully reimburse Lessee on an offset basis,
Lessee shall have the right to terminate this Lease upon 30 days written notice
to Lessor.
 
(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall either (i)
immediately cease such changed use or intensity of use and/or take such other
steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at its own expense.
Lessee shall not, however, have any right to terminate this Lease.
 
2.4   Acknowledgements.  Lessee acknowledges that: a)  it has satisfied itself
with respect to the condition of the Premises (including but not limited to the
electrical, HVAC and fire sprinkler systems, security, environmental aspects,
and compliance with Applicable Requirements and the Americans with Disabilities
Act), and their suitability for Lessee’s intended use,(b) Lessee has made such
investigation as it deems necessary with reference to such matters and assumes
all responsibility therefore as the same relate to its occupancy of the
Premises, and (c) neither Lessor, nor Lessor’s agents have made any oral or
written representations or warranties with respect to said matters other than as
set forth in this Lease.
 

 
PAGE 2 OF 18 
 
INITIALS
 
 INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/06E


--------------------------------------------------------------------------------


 
2.5   Lessee as Prior Owner/Occupant. The warranties made by Lessor in Paragraph
2 shall be of no force or effect if immediately prior to the Start Date Lessee
was the owner or occupant of the Premises. In such event, Lessee shall be
responsible for any necessary corrective work.
 
3.
Term.

 
3.1   Term. The Commencement Date, Expiration Date and Original Term of this
Lease are as specified in Paragraph 1.3.
 
3.2   Early Possession.    If Lessee totally or partially occupies the Premises
prior to the Commencement Date, the obligation to pay Base Rent shall be abated
for the period of such early possession. All other terms of this Lease
(including but not limited to the obligations to pay insurance premiums and to
maintain the Premises) shall be in effect during such period. Any such early
possession shall not affect the Expiration Date.
 
3.3   Delay In Possession.    Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the
Commencement Date. If, despite said efforts, Lessor is unable to deliver
possession by such date, Lessor shall not be subject to any liability therefore,
nor shall such failure affect the validity of this Lease. Lessee shall not,
however, be obligated to pay Rent or perform its other obligations until Lessor
delivers possession of the Premises and any period of rent abatement that Lessee
would otherwise have enjoyed shall run from the date of delivery of possession
and continue for a period equal to what Lessee would otherwise have enjoyed
under the terms hereof, but minus any days of delay caused by the acts or
omissions of Lessee. If possession is not delivered within 60 days after the
Commencement Date, Lessee may, at its option, by notice in writing within 10
days after the end of such 60 day period, cancel this Lease, in which event the
Parties shall be discharged from all obligations hereunder. if such written
notice is not received by Lessor within said 10 day period, Lessee’s right to
cancel shall terminate. If possession of the Premises is not delivered within
120 days after the Commencement Date, this Lease shall terminate unless other
agreements are reached between Lessor and Lessee, in writing.
 
3.4   Lessee Compliance. Lessor shall not be required to deliver possession of
the Premises to Lessee until Lessee complies with its obligation to provide
evidence of insurance (Paragraph 8.5). ‘Pending delivery of such evidence,
Lessee shall be required to perform all of its obligations under this Lease from
and after the Start Date, including the payment of Rent, notwithstanding
Lessor’s election to withhold possession pending receipt of such evidence of
insurance. Further, if Lessee is required to perform any other conditions prior
to or concurrent with the Start Date, the Start Date shall occur but Lessor may
elect to withhold possession until such conditions are satisfied.
 
4.
Rent.

 
4.1.   Rent Defined. All monetary obligations of Lessee to Lessor under the
terms of this Lease (except for the Security Deposit) are deemed to be rent
(“Rent”).
 
4.2   Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
All monetary amounts shall be rounded to the nearest whole dollar. In the event
that any invoice prepared by Lessor is inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth In
this Lease. Rent for any period during the term hereof which is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month. Payment of Rent shall be made to Lessor at its address stated
herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor’s rights to the balance of such Rent,
regardless of Lessor’s endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier’s check. Payments will be applied first to accrued late
charges and attorney’s fees, second to accrued interest, then to Base Rent and
any additional rent, and any remaining amount to any other outstanding charges
or costs.


5.   Security Deposit.   Lessee shall deposit with Lessor upon execution hereof
the Security Deposit (if any) as security for Lessee’s faithful performance of
its obligations under this Lease. If Lessee fails to pay Rent, or otherwise
Defaults under this Lease, Lessor may use, apply or retain all or any portion of
said Security Deposit for the payment of any amount due already due Lessor, for
Rents which will be due in the future, and! or to reimburse or compensate Lessor
for any liability, expense, loss or damage which Lessor may suffer or Incur by
reason thereof. If Lessor uses or applies all or any portion of the Security
Deposit, Lessee shall within 10 days after written request therefore deposit
monies with Lessor sufficient to restore said Security Deposit to the full
amount required by this Lease. If the Base Rent increases during the term of
this Lease, Lessee shall, upon written request from Lessor, deposit additional
monies with Lessor so that the total amount of the Security Deposit shall at all
times bear the same proportion to the increased Base Rent as the initial
Security Deposit bore to the initial Base Rent. Should the Agreed Use be amended
to accommodate a material change in the business of Lessee or to accommodate a
sublessee or assignee, Lessor shall have the right to increase the Security
Deposit to the extent necessary, in Lessor’s reasonable judgment, to account for
any increased wear and tear that the Premises may suffer as a result thereof, if
a change in control of Lessee occurs during this Lease and following such change
the financial condition of Lessee is, in Lessor’s reasonable judgment,
significantly reduced, Lessee shall deposit such additional monies with Lessor
as shall be sufficient to cause the Security Deposit to be at a commercially
reasonable level based on such change in financial condition. Lessor shall not
be required to keep the Security Deposit separate from its general accounts.
Within 90 days after the expiration or termination of this Lease, Lessor shall
return that portion of the Security Deposit not used or applied by Lessor. No
part of the Security Deposit shall be considered to be held in trust, to bear
interest or to be prepayment for any monies to be paid by Lessee under this
Lease.
 

 
PAGE 3 OF 18 
 
INITIALS
 
 INITIALS
   
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/06E


--------------------------------------------------------------------------------


 
6.
Use.

 
6.1   Use. Lessee shall use and occupy the Premises only for the Agreed Use, or
any other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs occupants of
or causes damage to neighboring premises or properties. Other than guide, signal
and seeing eye dogs, Lessee shall not keep or allow in the Premises any pets,
animals, birds, fish, or reptiles. Lessor shall not unreasonably withhold or
delay its consent to any written request for a modification of the Agreed Use,
so long as the same will not impair the structural integrity of the improvements
on the Premises or the mechanical or electrical systems therein, and/or is not
significantly more burdensome to the Premises. If Lessor elects to withhold
consent, Lessor shall within 7 days after such request give written notification
of same, which notice shall include an explanation of Lessor’s objections to the
change in the Agreed Use.
 
 
6.2
Hazardous Substances.

 
(a)   Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either: (i)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (ii) regulated or monitored by any governmental authority, or
(iii) a basis for potential liability of Lessor to any governmental agency or
third party under any applicable statute or common law theory. Hazardous
Substances shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, and/or crude oil or any products, by-products or fractions thereof.
Lessee shall not engage in any activity in or on the Premises which constitutes
a Reportable Use of Hazardous Substances without the express prior written
consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements. “Reportable Use” shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, ordinary office
supplies (copier toner, liquid paper, glue, etc.) and common household cleaning
materials, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefore. In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against damage, contamination, injury and/or liability,
including, but not limited to, the installation (and removal on or before Lease
expiration or termination) of protective modifications (such as concrete
encasements) and/or increasing the Security Deposit.
 
(b)           Duty to Inform Lessor. If Lessee knows, or has reasonable cause to
believe, that a Hazardous Substance has come to be located in, on, under or
about the Premises, other than as previously consented to by Lessor, Lessee
shall immediately give written notice of such fact to Lessor, and provide Lessor
with a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.
 
(c)           Lessee Remediation. Lessee shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under, or about the Premises
(including through the plumbing or sanitary sewer system) and shall promptly, at
Lessee’s expense, comply with all Applicable Requirements and take all
investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or any third party.
 
(d)           Lessee Indemnification. Lessee shall indemnify, defend and hold
Lessor, its agents, employees, lenders and ground lessor, if any, harmless from
and against any and all loss of rents and/or damages, liabilities, judgments,
claims, expenses, penalties, and attorneys’ and consultants’ fees arising out of
or involving any Hazardous Substance brought onto the Premises by or for Lessee,
or any third party (provided, however, that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous Substance
under the Premises from adjacent properties not caused or contributed to by
Lessee). Lessee’s obligations shall include, but not be limited to, the effects
of any contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement.
 
(e)           Lessor Indemnification.  Lessor and its successors and assigns
shall indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which result from Hazardous Substances which existed on the
Premises prior to Lessee’s occupancy or which are caused by the gross negligence
or willful misconduct of Lessor, its agents or employees. Lessor’s obligations,
as and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.
 
(f)           Investigations and Remediations. Lessor shall retain the
responsibility and pay for any Investigations or remediation measures required
by governmental entities having jurisdiction with respect to the existence of
Hazardous Substances on the Premises prior to Lessee’s occupancy, unless such
remediation measure is required as a result of Lessee’s use (including
“Alterations”, as defined in paragraph 7.3(a) below) of the Premises, in which
event Lessee shall be responsible for such payment. Lessee shall cooperate fully
in any such activities at the request of Lessor, including allowing Lessor and
Lessors agents to have reasonable access to the Premises at reasonable times in
order to carry out Lessor’s investigative and remedial responsibilities,
 
(g)   Lessor Termination Option. If a Hazardous Substance Condition (see
Paragraph 9.1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefore (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor’s rights under
Paragraph 8.2(d) and Paragraph 13), Lessor may, at Lessor’s option, either (i)
investigate and remediate such Hazardous Substance Condition, if required, as
soon as reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) if the estimated cost to remediate
such condition exceeds 12 times the then monthly Base Rent or $100,000,
whichever is greater, give written notice to Lessee, within 30 days after
receipt by Lessor of knowledge of the occurrence of such Hazardous Substance
Condition, of Lessor’s desire to terminate this Lease as of the date 60 days
following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee’s commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor’s
notice of termination,
 

 
PAGE 4 OF 18 
 
INITIALS
 
 INITIALS
   
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/06E


--------------------------------------------------------------------------------




6.3   Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to (he such Requirements, without regard to whether
such Requirements are now in effect or become effective after the Start Date.
Lessee shall, within 10 days after receipt of Lessor’s written request, provide
Lessor with copies of all permits and other documents, and other information
evidencing Lessee’s compliance with any Applicable Requirements specified by
Lessor, and shall immediately upon receipt, notify Lessor in writing (with
copies of any documents involved) of any threatened or actual claim, notice,
citation, warning, complaint or report pertaining to or involving the failure of
Lessee or the Premises to comply with any Applicable Requirements. Likewise,
Lessee shall immediately give written notice to Lessor of: (i) any water damage
to the Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.
 
6.4           Inspection ; Compliance. Lessor and Lessor’s “Lender” (as defined
in Paragraph 30) and consultants shall have the right to enter into Premises at
any time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
inspections shall be paid by Lessor, unless a violation of Applicable
Requirements, or a Hazardous Substance Condition (see paragraph 9.1) is found to
exist or be imminent, or the inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination.  In addition, Lessee shall provide
copies of all relevant material safety data sheets (MSDS) to Lessor within 10
days of the receipt of a written request therefore.
 
7.
Maintenance; Repairs, Utility Installations; Trade Fixtures and Alterations.

 
 
7.1
Lessee’s Obligations.

 
(a) In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee’s sole expense, keep the Premises, Utility Installations
(intended for Lessee’s exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fire protection system, fixtures, walls (interior and
exterior), ceilings,  roof membrane, floors, windows, doors, plate glass,
skylights, landscaping, driveways, parking lots, fences, retaining walls, signs,
sidewalks and parkways located in, on, or adjacent to the Premises. Lessee, in
keeping the Premises in good order, condition and repair, shall exercise and
perform good maintenance practices, specifically including the procurement and
maintenance of the service contracts required by Paragraph 7.1(b) below.
Lessee’s obligations shall include restorations, replacements or renewals when
necessary to keep the Premises and all improvements thereon or a part thereof in
good order, condition and state of repair. Lessee shall, during the term of this
Lease, keep the exterior appearance of the Building in a first-class condition
(including, e.g. graffiti removal) consistent with the exterior appearance of
other similar facilities of comparable age and size in the vicinity, including,
when necessary, the exterior repainting of the Building.
 
(b)  Service Contracts. Lessee shall, at Lessee’s sole expense, procure and
maintain contracts, with copies to Lessor, in customary form and substance for,
and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, (ii) boiler, and pressure vessels, (iii) fire
extinguishing systems, including fire alarm and/or smoke detection, (iv) parking
lot, landscaping and irrigation systems, (v) roof covering and drains, (vi)
clarifiers (vii) basic utility feed to the perimeter of the Building, and (viii)
any other equipment, if reasonably required by Lessor. However, Lessor reserves
the right, upon notice to Lessee, to procure and maintain any or all of such
service contracts, and Lessee shall reimburse Lessor, upon demand, for the cost
thereof.
 
(c)  Failure to Perform. If Lessee fails to perform Lessee’s obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days’ prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee’s behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly pay
to Lessor a sum equal to 115% of the cost thereof.
 
(d)  Replacement. Subject to Lessee’s indemnification of Lessor as set forth in
Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee’s failure to exercise and perform good maintenance practices, if an item
described in Paragraph 7.1(b) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, end the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (i.e. 1/144th of
the cost per month). Lessee shall pay Interest on the unamortized balance but
may prepay its obligation at any time, provided, however, that the denominator
for purposes of any roof replacement shall be 300.
 
7.2   Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 9 (Damage or Destruction) and 14 (Condemnation),
it is intended by the Parties hereto that Lessor have no obligation, in any
manner whatsoever, to repair and maintain the Premises, or the equipment
therein, all of which obligations are intended to be that of the Lessee:
provided, however, that Lessor shall, at its sole cost and expense, be
responsible for the structure of the building (including the structural portions
of the roof (excluding the roof membrane)) unless the necessity for repairs to
the same are necessitated due to Lessee’s acts or omissions (in which event
Lessee shall be responsible for the same). It is the intention of the Parties
that the terms of this Lease govern the respective obligations of the Parties as
to maintenance and repair of the Premises, and they expressly waive the benefit
of any statute now or hereafter in effect to the extent it is inconsistent with
the terms of this Lease.
 

 
PAGE 5 OF 18 
 
INITIALS
 
 Initials
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/OBE


--------------------------------------------------------------------------------


 
7.3   Utility Installations; Trade Fixtures; Alterations.
 
(a)           Definitions. The term “Utility Installations” refers to all floor
and window coverings, air and/or vacuum lines, power panels, electrical
distribution, security and fire protection systems, communication cabling,
lighting fixtures, HVAC equipment, plumbing, and fencing in or on the Premises.
The term “Trade Fixtures” shall mean Lessee’s machinery and equipment that can
be removed without doing material damage to the Premises. The term “Alterations”
shall mean any modification of the improvements, other than Utility
Installations or Trade Fixtures, whether by addition or deletion. “Lessee Owned
Alterations and/or Utility Installations” are defined as Alterations and/or
Utility Installations made by Lessee that are not yet owned by Lessor pursuant
to Paragraph 7.4(a).
 
 (b)           Consent. Lessee shall not make any Alterations or Utility
Installations to the Premises without Lessor’s prior written consent. Lessee
may, however, make non-structural Utility Installations to the interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
tong as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing walls, will not affect the
electrical, plumbing, HVAC, and/or life safety systems, and the cumulative cost
thereof during this Lease as extended does not exceed a sum equal to 3 month’s
Base Rent in the aggregate or a sum equal to one month’s Base Rent in any one
year. Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor. Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans. Consent shall be deemed conditioned upon Lessee’s: (i)
acquiring all applicable governmental permits, (ii) furnishing Lessor with
copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which costs an
amount in excess of one month’s Base Rent, Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to 150% of the
estimated cost of such Alteration or Utility Installation and/or upon Lessee’s
posting an additional Security Deposit with Lessor.
 
(c)           Liens Bonds. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic’s or
material men’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility.  If Lessee shall contest the validity of any such lien,
claim or demand, then Lessee shall, at its sole expense defend and protect
itself, Lessor and the Premises against the same and shall pay and satisfy any
such adverse judgment that may be rendered thereon before the enforcement
thereof. If Lessor shall require, Lessee shall furnish a surety bond in an
amount equal to 150% of the amount of such contested lien, claim or demand,
indemnifying Lessor against liability for the same. If Lessor elects to
participate in any such action, Lessee shall pay Lessor’s attorneys’ fees and
costs.
 
 
7.4
Ownership; Removal; Surrender; and Restoration.

 
(a)           Ownership. Subject to Lessor’s right to require removal or elect
ownership as hereinafter provided, all Alterations and Utility Installations
made by Lessee shall be the property of Lessee, but considered a part of the
Premises. Lessor may, at any time, elect in writing to be the owner of all or
any specified part of the Lessee Owned Alterations and Utility Installations,
Unless otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned
Alterations and Utility Installations shall, at the expiration or termination of
this Lease, become the property of Lessor and be surrendered by Lessee with the
Premises.
 
(b)           Removal. By delivery to Lessee of written notice from Lessor not
earlier than 90 and not later than 30 days prior to the end of the term of this
Lease, Lessor may require that any or all Lessee Owned Alterations or Utility
installations be removed by the expiration or termination of this Lease. Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.
 
(c)   Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
this Lease is for 12 months or less, then Lessee shall surrender the Premises in
the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear. Lessee shall repair any damage occasioned by the
installation, maintenance or removal of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal
of any storage tank installed by or for Lessee, Lessee shall completely remove
from the Premises any and all Hazardous Substances brought onto the Premises by
or for Lessee, or any third party (except Hazardous Substances which were
deposited via underground migration from areas outside of the Premises, or if
applicable, the Premises) even if such removal would require Lessee to perform
or pay for work that exceeds statutory requirements. Trade Fixtures shall remain
the property of Lessee and shall be removed by Lessee. Any personal property of
Lessee not removed on or before the Expiration Date or any earlier termination
date shall be deemed to have been abandoned by Lessee and may be disposed of or
retained by Lessor as Lessor may desire. The failure by Lessee to timely vacate
the Premises pursuant to this Paragraph 7.4(c) without the express written
consent of Lessor shall constitute a holdover under the provisions of Paragraph
26 below.
 
8.
Insurance; Indemnity.

 
8.1   Payment For Insurance. Lessee shall pay for all insurance required under
Paragraph 8 except to the extent of the cost attributable to liability insurance
carried by Lessor under Paragraph 8.2(b) in excess of $2,000,000 per occurrence.
Premiums for policy periods commencing prior to or extending beyond the Lease
term shall be prorated to correspond to the Lease term. Payment shall be made by
Lessee to Lessor within 30 days following receipt of an invoice,
 
8.2   Liability Insurance.
 
(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$5,000,000, Lessee shall add Lessor as an additional insured by means of an
endorsement at least as broad as the Insurance Service Organization’s
“Additional Insured-Managers or Lessors of Premises” Endorsement and coverage
shall also be extended to include damage caused by heat, smoke or fumes from a
hostile fire. The policy shall not contain any intra-insured exclusions as
between insured persons or organizations, but shall include coverage for
liability assumed under this Lease as an “insured contract” for the performance
of Lessee’s indemnity obligations under this Lease. The limits of said insurance
shall not, however, limit the liability of Lessee nor relieve Lessee of any
obligation hereunder. Lessee shall provide an endorsement on its liability
policy(is) which provides that its insurance shall be primary to and not
contributory with any similar insurance carried by Lessor, whose insurance shall
be considered excess insurance only.
 

 
PAGE 6 OF 8 
 
INITIALS
 
 INITIALS
      
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN.9.3/06E


--------------------------------------------------------------------------------




 (b) Carried by Lessor. Lessor shall at Lessee’s sole cost and expense have the
right, but not the obligation, to maintain liability insurance and such other
Insurance that may be required by any lender of Lessor, which insurance shall
be in addition to, and not in lieu of, the insurance required to be maintained
by Lessee. Lessee shall not be named as an additional insured therein.
 
 
8.3
Property Insurance - Building, Improvements and Rental Value.

 
(a)   Building and Improvements. The insuring Party shall, at Lessee’s sole cost
and expense, obtain and keep in force a policy or policies in the name of
Lessor, with loss payable to Lessor, any ground-lessor, and to any Lender
insuring loss or damage to the Premises. The amount of such Insurance shall be
equal to the full insurable replacement cost of the Premises, as the same shall
exist from time to time, or the amount required by any Lender, but in no event
more than the commercially reasonable and available insurable value thereof. If
Lessor is the Insuring Party, however, Lessee Owned Alterations and Utility
Installations, Trade Fixtures, and Lessee’s personal property shall be insured
by Lessee under Paragraph 8.4 rather than by Lessor. If the coverage is
available and commercially appropriate, such policy or policies shall insure
against all risks of direct physical loss or damage (except the perils of flood
and/or earthquake unless required by a Lender or otherwise desired by Lessor),
including coverage for debris removal and the enforcement of any Applicable
Requirements requiring the upgrading, demolition, reconstruction or replacement
of any portion of the Premises as the result of a covered loss. Said policy or
policies shall also contain an agreed valuation provision in lieu of any
coinsurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
of not less than the adjusted U.S. Department of Labor Consumer Price Index for
All Urban Consumers for the city nearest to where the Premises are located. If
such insurance coverage has a deductible clause, the deductible amount shall not
exceed $1,000 per occurrence, and Lessee shall be liable for such deductible
amount in the event of an Insured Loss.
 
(b)   Rental Value. The Insuring Party shall obtain and keep in force a policy
or policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period. Lessee shall be
liable for any deductible amount in the event of such loss.
 
 
8.4
Lessee’s Property; Business Interruption Insurance.

 
(a)   Property Damage. Lessee shall obtain and maintain insurance coverage on
all of Lessee’s personal property, Trade Fixtures, and Lessee Owned Alterations
and Utility Installations. Such insurance shall be full replacement cost
coverage with a deductible of not to exceed $1,000 per occurrence.    Lessee
shall provide Lessor with written evidence that such insurance is in force,
 
(b)  Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.
 
(c)  No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.
 
8.5   Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a “General Policyholders Rating”
of at least A-, VI, as set forth in the most current issue of “Best’s Insurance
Guide”, or such other rating as may be required by a Lender. Lessee shall not do
or permit to be done anything which invalidates the required insurance policies.
Lessee shall, prior to the Start Date, deliver to Lessor certified copies of
policies of such insurance or certificates evidencing the existence and amounts
of the required insurance. No such policy shall be cancelable or subject to
modification except after 30 days prior written notice to Lessor. Lessee shall
use good faith efforts to furnish Lessor with evidence of renewals or “insurance
binders” evidencing renewal thereof prior to the expiration of such policies. In
the event Lessor does not receive such evidence within ten (10) days after such
expiration, then Lessor may order such insurance and charge the cost thereof to
Lessee, which amount shall be payable by Lessee to Lessor upon demand. Such
policies shall be for a term of at least one year, or the length of the
remaining term of this Lease, whichever is less. If either Party shall fail to
procure and maintain the insurance required to be carried by it, the other Party
may, but shall not be required to, procure and maintain the same.
 
8.6     Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby.
 
8.7     Indemnity. Except for Lessor’s gross negligence or willful misconduct,
Lessee shall indemnify, protect, defend and hold harmless the Premises, Lessor
and its agents, Lessor’s master or ground lessor, partners and Lenders, from and
against any and all claims, loss of rents and/or damages, liens, judgments,
penalties, attorneys’ and consultants’ fees, expenses and/or liabilities
(collectively, “Claims”) arising out of, involving, or in connection with, the
use and/or occupancy of the Premises by Lessee. If any action or proceeding is
brought against Lessor by reason of any of the foregoing matters, Lessee shall
upon notice defend the same at Lessee’s expense by counsel reasonably
satisfactory to Lessor and Lessor shall cooperate with Lessee in such defense.
Lessor need not have first paid any such claim in order to be defended or
indemnified,
 
8.8     Exemption of Lessor and its Agents from Liability. Notwithstanding the
negligence or breach of this Lease by Lessor or its agents, neither Lessor nor
its agents shall be liable under any circumstances for: (i) injury or damage to
the person or goods, wares, merchandise or other property of Lessee, Lessee’s
employees, contractors, invitees, customers, or any other person in or about the
Premises, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, indoor air quality, the presence of mold
or from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the building of which the Premises
are a part, or from other sources or places, (ii) any damages arising from any
act or neglect of any other tenant of Lessor or from the failure of Lessor or
its agents to enforce the provisions of any other lease in the Project, or (iii)
injury to Lessee’s business or for any loss of income or profit there from.
Instead, it is intended that Lessee’s sole recourse in the event of such damages
or injury be to file a claim on the insurance policy(is) that Lessee is required
to maintain pursuant to the provisions of paragraph 8.
 

 
PAGE 7 OF 18 
 
INITIALS
 
 INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/06E


--------------------------------------------------------------------------------




8.9   Failure to Provide insurance. Lessee acknowledges that any failure on its
part to obtain or maintain the insurance required herein will expose Lessor to
risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, and If such
failure continues for five (5) days’ after Lessor’s notice to lessee of such
failure, the Base Rent shall be automatically increased, without any requirement
for notice to Lessee, by an amount equal to 10% of the then existing Base Rent
or $100, whichever is greater. The parties agree that such increase in Base Rent
represents fair and reasonable compensation for the additional risk/costs that
Lessor will incur by reason of Lessee’s failure to maintain the required
insurance. Such increase in Base Rent shall in no event constitute a waiver of
Lessee’s Default or Breach with respect to the failure to maintain such
insurance, prevent the exercise of any of the other rights and remedies granted
hereunder, nor relieve Lessee of its obligation to maintain the insurance
specified in this Lease.
 
9.
Damage or Destruction.

 
 
9.1
Definitions.

 
(a)   “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 6 months or less from the
date of the damage or destruction. Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total. Notwithstanding the foregoing, Premises Partial
Damage shall not include damage to windows, doors, and/or other similar items
which Lessee has the responsibility to repair or replace pursuant to the
provisions of Paragraph 7.1.
 
(b)   “Premises Total Destruction” shall mean damage or destruction to the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which cannot reasonably be repaired in 6 months or less from the
date of the damage or destruction. Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total.
 
(c)   “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.
 
(d)   “Replacement Cost” shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.
 
(e)   “Hazardous Substance Condition” shall mean the occurrence or discovery of
a condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises which
requires repair, remediation, or restoration.
 
9.2    Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which is $10,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose. Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insuring Party shall promptly contribute the shortage in proceeds (except as to
the deductible which is Lessee’s responsibility) as and when required to
complete said repairs. In the event, however, such shortage was due to the fact
that, by reason of the unique nature of the improvements full replacement cost
insurance coverage was not commercially reasonable and available, Lessor shall
have no obligation to pay for the shortage in insurance proceeds or to fully
restore the unique aspects of the Premises unless Lessee provides Lessor with
the funds to cover same, or adequate assurance thereof, within 10 days following
receipt of written notice of such shortage and request therefore. If Lessor
receives said funds or adequate assurance thereof within said 10 day period, the
party responsible for making the repairs shall complete them as soon as
reasonably possible and this Lease shall remain in full force and effect. If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to: (i) make such restoration
and repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and effect, or
(ii) have this Lease terminate 30 days thereafter. Lessee shall not be entitled
to reimbursement of any funds contributed by Lessee to repair any such damage or
destruction. Premises Partial Damage due to flood or earthquake shall be subject
to Paragraph 9.3, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party.
 
9.3    Partial Damage - Uninsured Loss. If a Premises Partial Damage that is not
an Insured Loss occurs, unless caused by a negligent or willful act of Lessee
(in which event Lessee shall make the repairs at Lessee’s expense), Lessor may
either: (i) repair such damage as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence of such damage. Such
termination shall be effective 60 days following the date of such notice. in the
event Lessor elects to terminate this Lease, Lessee shall have the right within
10 days after receipt of the termination notice to give written notice to Lessor
of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.
 
9.4    Total Destruction. Notwithstanding any other provision hereof, if a
Premises Total Destruction occurs, this Lease shall terminate 60 days following
such Destruction, If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor’s damages from Lessee, except as provided in Paragraph 8.6.
 
9.5    Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed to
make the repairs on or before the earlier of (i) the date which is 10 days after
Lessee’s receipt of Lessor’s written notice purporting to terminate this Lease,
or (ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor’s commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue in full force and effect.
lf Lessee fails to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee’s option shall be extinguished.
 

 
PAGE 8 OF 18 
 
INITIALS
 
 INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/06E


--------------------------------------------------------------------------------




 
9.6
Abatement of Rent; Lessee’s Remedies.

 
(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value Insurance (which
Rental Value insurance shall be substantially consistent with such insurance
maintained by other institutional quality lessors of comparable commercial
properties). All other obligations of Lessee hereunder shall be performed by
Lessee, and Lessor shall have no liability for any such damage, destruction,
remediation, repair or restoration except as provided herein.
 
(b) Remedies. If Lessor shall be obligated to repair or restore the Premises and
does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.
 
9.7   Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s Security
Deposit as has not been, or is not then required to be, used by Lessor.
 
10.
Real Property Taxes.

 
10.1   Definition. As used herein, the term “Real Property Taxes” shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Premises or the
Project, Lessor’s right to other income therefrom, and/or Lessor’s business of
leasing, by any authority having the direct or indirect power to tax and where
the funds are generated with reference to the Building address and where the
proceeds so generated are to be applied by the city, county or other local
taxing authority of a jurisdiction within which the Premises are located. Real
Property Taxes shall also include any tax, fee, levy, assessment or charge, or
any increase therein: (i) imposed by reason of events occurring during the term
of this Lease, including but not limited to, a change in the ownership of the
Premises, and (ii) levied or assessed on machinery or equipment provided by
Lessor to Lessee pursuant to this Lease,
 
10.2   Payment of Taxes. In addition to Base Rent, Lessee shall pay to Lessor an
amount equal to the Real Property Tax installment due at least 20 days prior to
the applicable delinquency date. If any such installment shall cover any period
of time prior to or after the expiration or termination of this Lease, Lessee’s
share of such installment shall be prorated. In the event Lessee incurs a late
charge on any Rent payment, Lessor may estimate the current Real Property Taxes,
and require that such taxes be paid in advance to Lessor by Lessee monthly in
advance with the payment of the Base Rent. Such monthly payments shall be an
amount equal to the amount of the estimated installment of taxes divided by the
number of months remaining before the month in which said installment becomes
delinquent. When the actual amount of the applicable tax bill is known, the
amount of such equal monthly advance payments shall be adjusted as required to
provide the funds needed to pay the applicable taxes. If the amount collected by
Lessor is insufficient to pay such Real Property Taxes when due, Lessee shall
pay Lessor, upon demand, such additional sum as is necessary. Advance payments
may be intermingled with other moneys of Lessor and shall not bear interest In
the event of a Breach by Lessee in the performance of its obligations under this
Lease, then any such advance payments may be treated by Lessor as an additional
Security Deposit.
 
10.3   Joint Assessment. If the Premises are not separately assessed, Lessee’s
liability shall be an equitable proportion of the Real Property Taxes for all of
the land and improvements included within the tax parcel assessed, such
proportion to be conclusively determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available.
 
10.4   Personal Property Taxes. Lessee shall pay, prior to delinquency, all
taxes assessed against and levied upon Lessee Owned Alterations, Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee. When possible, Lessee shall cause its Lessee Owned Alterations and
Utility Installations, Trade Fixtures, furnishings, equipment and all other
personal property to be assessed and billed separately from the real property of
Lessor. If any of Lessee’s said property shall be assessed with Lessor’s real
property, Lessee shall pay Lessor the taxes attributable to Lessee’s property
within 10 days after receipt of a written statement setting forth the taxes
applicable to Lessee’s property.
 
11.   Utilities and Services. Lessee shall pay for all water, gas, heat, light,
power, telephone, trash disposal and other utilities and services supplied to
the Premises, together with any taxes thereon. If any such services are not
separately metered or billed to Lessee, Lessee shall pay a reasonable
proportion, to be determined by Lessor, of all charges jointly metered or
billed. There shall be no abatement of rent and Lessor shall not be liable in
any respect whatsoever for the inadequacy, stoppage, interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor’s reasonable control or
in cooperation with governmental request or directions.
 
12.   Assignment and Subletting.
 
12.1
Lessor’s Consent Required.

 
(a)   Lessee shall not voluntarily or by operation of taw assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent.
 

 
PAGE 9 OF 18 
 
INITIALS
 
 INITIALS
      
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/06E


--------------------------------------------------------------------------------




(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.
 
(c) Except as otherwise provided in Section 8 of the addendum, the involvement
of Lessee or its assets in any transaction, or series of transactions (by way of
merger, sale, acquisition, financing, transfer, leveraged buy-out or otherwise),
whether or not a formal assignment or hypothecation of this Lease or Lessee’s
assets occurs, which results or will result in a reduction of the Net Worth of
Lessee by an amount greater than 25% of such Net Worth as it was represented at
the time of the execution of this Lease or at the time of the most recent
assignment to which Lessor has consented, or as it exists immediately prior to
said transaction or transactions constituting such reduction, whichever was or
is greater, shall be considered an assignment of this Lease to which Lessor may
withhold its consent. “Net Worth of Lessee” shall mean the net worth of Lessee
(excluding any guarantors) established under generally accepted accounting
principles.
 
(d) An assignment or subletting without consent shall, at Lessor’s option, be a
Default curable after notice per Paragraph 13.1(c), or a noncurable Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either: (i) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and non-fixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.
 
(e)   Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be
limited to compensatory damages and/or Injunctive relief.
 
(f)   Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.
 
(g)   Notwithstanding the foregoing, allowing a de minimis portion of the
Premises, ie. 20 square feet or less, to be used by a third party vendor in
connection with the installation of a vending machine or payphone shall not
constitute a subletting.
 
 
12.2
Terms and Conditions Applicable to Assignment and Subletting.

 
(a)   Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.
 
(b)   Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.
 
(c)   Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.
 
(d)   In the event of any Default or Breach by Lessee, Lessor may proceed
directly against Lessee, any Guarantors or anyone else responsible for the
performance of Lessee’s obligations under this Lease, including any assignee or
sublessee, without first exhausting Lessor’s remedies against any other person
or entity responsible therefore to Lessor, or any security held by Lessor.
 
(e)   Each request for consent to an assignment or subletting shall be in
writing, accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)
 
(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.
 
(g)   Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)
 
12.3   Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:
 
(a)   Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee’s then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee, Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease, Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.
 
(b)   In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.
 
(c)   Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.
 
(d)   No sublessee shall further assign or sublet all or any part of the
Premises without Lessor’s prior written consent.
 
(e)   Lessor shall deliver a copy of any notice of Default or Breach by Lessee
to the sublessee, who shall have the right to cure the Default of Lessee within
the grace period, if any, specified in such notice. The sublessee shall have a
right of reimbursement and offset from and against Lessee for any such Defaults
cured by the sublessee.
 

 
PAGE 10 OF 18 
 
INITIALS
 
 INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/06


--------------------------------------------------------------------------------


 
13.
Default; Breach; Remedies.

 
13.1   Default; Breach.    A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:
 
(a)   The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.
 
(b)   The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.
 
(c)   The commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 business days following written notice to
Lessee,
 
(d)   The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 42,
(viii) material safety data sheets (MSDS), or (ix) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues for a period of 10 days following
written notice to Lessee.
 
(e)   A Default by Lessee as to the terms, covenants, conditions or provisions
of this Lease, or of the rules adopted under Paragraph 40 hereof, other than
those described in subparagraphs 13.1(a), (b), (c) or (d), above, where such
Default continues for a period of 30 days after written notice; provided,
however, that if the nature of Lessee’s Default is such that more than 30 days
are reasonably required for its cure, then it shall not be deemed to be a Breach
if Lessee commences such cure within said 30 day period and thereafter
diligently prosecutes such cure to completion.
 
(f)   The occurrence of any of the following events: (i) the making of any
general arrangement or assignment for the benefit of creditors; (ii) becoming a
“debtor” as defined in 11 U.S.C. §101 or any successor statute thereto (unless,
in the case of a petition filed against Lessee, the same is dismissed within 60
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions,
 
(g)   The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.
 
(h)   If the performance of Lessee’s obligations under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor’s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a bankruptcy
filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a Guarantor’s
breach of its guaranty obligation on an anticipatory basis, and Lessee’s
failure, within 60 days following written notice of any such event, to provide
written alternative assurance or security, which, when coupled with the then
existing resources of Lessee, equals or exceeds the combined financial resources
of Lessee and the Guarantors that existed at the time of execution of this
Lease.
 
13.2        Remedies. If Lessee fails to perform any of its affirmative duties
or obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an invoice
therefore. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:
 
 (a)   Terminate Lessee’s right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Lessee shall immediately
surrender possession to Lessor. In such event Lessor shall be entitled to
recover from Lessee: (i) the unpaid Rent which had been earned at the time of
termination; (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Lessee proves could have
been reasonably avoided; (iii) the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees, and that
portion of any leasing commission paid by Lessor in connection with this Lease
applicable to the unexpired term of this Lease. The worth at the time of award
of the amount referred to in provision (iii) of the immediately preceding
sentence shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of the District within which the Premises are located
at the time of award plus one percent. Efforts by Lessor to mitigate damages
caused by Lessee’s Breach of this Lease shall not waive Lessor’s right to
recover damages under Paragraph 12. If termination of this Lease is obtained
through the provisional remedy of unlawful detainer, Lessor shall have the right
to recover in such proceeding any unpaid Rent and damages as are recoverable
therein, or Lessor may reserve the right to recover all or any part thereof in a
separate suit. If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13,1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.
 
(b)    Continue the Lease and Lessee’s right to possession and recover the Rent
as it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession,
 
      (c)    Pursue any other remedy now or hereafter available under the laws
or judicial decisions of the state wherein the Premises are located. The
expiration or termination of this Lease and/or the termination of Lessee’s right
to possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.
 
13.3   Intentionally Omitted._______
 

 
PAGE 11 OF 18 
 
INITIALS
 
 INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/O6E


--------------------------------------------------------------------------------




13.4   Late Charges.  Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall immediately pay to
Lessor a one-time late charge equal to 10% of each such overdue amount or $100,
whichever is greater. The Parties hereby agree that such late charge represents
a fair and reasonable estimate of the costs Lessor will incur by reason of such
late payment. Acceptance of such late charge by Lessor shall in no event
constitute a waiver of Lessee’s Default or Breach with respect to such overdue
amount, nor prevent the exercise of any of the other rights and remedies granted
hereunder, In the event that a late charge is payable hereunder, whether or not
collected, for 3 consecutive installments of Base Rent, then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor’s option,
become due and payable quarterly in advance.
 
13.5   Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments. The interest
(“Interest”) charged shall be computed at the rate of 10% per annum but shall
not exceed the maximum rate allowed by law. Interest is payable in addition to
the potential late charge provided for in Paragraph 13.4.
 
13.6   Breach by Lessor.
 
 Lessor shall not be deemed in breach of this Lease unless Lessor fails within a
reasonable time to perform an obligation required to be performed by Lessor. For
purposes of this Paragraph, a reasonable time shall in no event be less than 30
days after receipt by Lessor, and any Lender whose name and address shall have
been furnished Lessee in writing for such purpose, of written notice specifying
wherein such obligation of Lessor has not been performed; provided, however,
that if the nature of Lessor’s obligation is such that more than 30 days are
reasonably required for its performance, then Lessor shall not be in breach if
performance is commenced within such 30 day period and thereafter diligently
pursued to completion.
 
14   Condemnation.  If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the Building, or more than 25% of that portion
of the Premises not occupied by any building, is taken by Condemnation, Lessee
may, at Lessee’s option, to be exercised in writing within 10 days after Lessor
shall have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation paid by the condemnor
for Lessee’s relocation expenses, loss of business goodwill and/or Trade
Fixtures, without regard to whether or not this Lease is terminated pursuant to
the provisions of this Paragraph. All Alterations and Utility Installations made
to the Premises by Lessee, for purposes of Condemnation only, shall be
considered the property of the Lessee and Lessee shall be entitled to any and
all compensation which is payable therefore. In the event that this Lease is not
terminated by reason of the Condemnation, Lessor shall repair any damage to the
Premises caused by such Condemnation.
 
15.
Brokerage Fees.

 
Lessee and Lessor each represent and warrant to the other that it has had no
dealings with any person, firm, broker or finder (other than the Brokers, if
any) in connection with this Lease, and that no one other than said named
Brokers is entitled to any commission or finder’s fee in connection herewith.
Lessee and Lessor do each hereby agree to indemnify, protect, defend and hold
the other harmless from and against liability for compensation or charges which
may be claimed by any such unnamed broker, finder or other similar party by
reason of any dealings or actions of the indemnifying Party, including any
costs, expenses, attorneys’ fees reasonably incurred with respect thereto.
 

 
PAGE 12 OF 18 
 
INITIALS
 
 INITIALS
©2001 . AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/06E


--------------------------------------------------------------------------------




16.
Estoppel Certificates.

 
(a)   Each Party (as “Responding Party”) shall within 10 days after written
notice from the other Party (the “RequestingParty”) execute, acknowledge and
deliver to the Requesting Party a statement in writing in form similar to the
then most current “EstoppelCertificate” form published by the AIR Commercial
Real Estate Association or such other form as may be reasonably required by the
Requesting Party, plus such additional information, confirmation and/or
statements as may be reasonably requested by the Requesting Party.
 
(b)   If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (I) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party’s performance, and (iii)
if Lessor is the Requesting Party, not more than one month’s rent has been paid
in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.
 
(c)   if Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall, subject to receipt of commercially
reasonable nondisclosure agreements, deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be reasonably
required by such lender or purchaser, including but not limited to Lessee’s
financial statements for the past 3 years. All such financial statements shall
be received by Lessor and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.
 
17.   Definition of Lessor.   The term “Lessor” as used herein shall mean the
owner or owners at the time in question of the fee title to the Premises, or, if
this is a sublease, of the Lessee’s interest in the prior tease. In the event of
a transfer of Lessor’s title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Lessor shall be relieved of alt
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove defined.
 
18.   Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.
 
19.   Days.   Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.
 
20.   Limitation on Liability.    The obligations of Lessor under this Lease
shall not constitute personal obligations of Lessor or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Premises, and
to no other assets of Lessor, for the satisfaction of any liability of Lessor
with respect to this Lease, and shall not seek recourse against Lessor’s
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction.
 
21.   Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.
 
22.   No Prior or Other Agreements; This Lease contains all agreements between
the Parties with respect to any matter mentioned herein, and no other prior or
contemporaneous agreement or understanding shall be effective. Lessor and Lessee
each represents and warrants  that it has made, and is relying solely upon, its
own investigation as to the nature, quality, character and financial
responsibility of the other Party to this Lease and as to the use, nature,
quality and character of the Premises.
 
23.
Notices.

 
23.1   Notice Requirements.  All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party’s signature on this Lease
shall be that Party’s address for delivery or mailing of notices and, in the
case of notice to Lessee, a copy to the Premises. Either Party may by written
notice to the other specify a different address for notice, except that upon
Lessee’s taking possession of the Premises, the Premises shall constitute
Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.
 
23.2   Date of Notice.    Any notice sent by registered or certified mail,
return receipt requested, shall be deemed given on the date of delivery shown on
the receipt card, or If no delivery date is shown, the postmark thereon. If sent
by regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.
 
24.
Waivers.

 
(a)   No waiver by Lessor of the Default or Breach of any term, covenant or
condition hereof by Lessee, shall be deemed a waiver of any other term, covenant
or condition hereof, or of any subsequent Default or Breach by Lessee of the
same or of any other term, covenant or condition hereof. Lessor’s consent to, or
approval of, any act shall not be deemed to render unnecessary the obtaining of
Lessor’s consent to, or approval of, any subsequent or similar act by Lessee, or
be construed as the basis of an estoppel to enforce the provision or provisions
of this Lease requiring such consent.
 

 
PAGE 13 OF 18 
 
INITIALS
 
 INITIALS
      
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/06E


--------------------------------------------------------------------------------




(b)   The acceptance of Rent by Lessor shall not be a waiver of any Default or
Breach by Lessee. Any payment by Lessee may be accepted by Lessor on account of
moneys or damages due Lessor, notwithstanding any qualifying statements or
conditions made by Lessee in connection therewith, which such statements and/or
conditions shall be of no force or effect whatsoever unless specifically agreed
to in writing by Lessor at or before the time of deposit of such payment.
 
(c)   THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH REGARD TO
ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH THIS LEASE.
 
25.
lntentionally Omitted.

 
26.      No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
150% of the Base Rent applicable immediately preceding the expiration or
termination, Nothing contained herein shall be construed as consent by Lessor to
any holding over by Lessee.
 
27.      Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
 
28.      Covenants and Conditions; Construction of Agreement. All provisions of
this Lease to be observed or performed by Lessee are both covenants and
conditions. In construing this Lease, all headings and titles are for the
convenience of the Parties only and shall not be considered a part of this
Lease. Whenever required by the context, the singular shall include the plural
and vice versa. This Lease shall not be construed as if prepared by one of the
Parties, but rather according to its fair meaning as a whole, as If both Parties
had prepared it.
 
29.      Binding Effect; Choice of Law. This Lease shall be binding upon the
Parties, their personal representatives, successors and assigns and be governed
by the laws of the State in which the Premises are located. Any litigation
between the Parties hereto concerning this Lease shall be initiated in the
county in which the Premises are located.
 
30.      Subordination; Attornment; Non-Disturbance.
 
30.1 Subordination.   This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices(in this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.
 

 
Page 14 OF 18 
 
INITIALS
 
 INITIALS
      
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/O6E


--------------------------------------------------------------------------------




30.2           Attornment.   ln the event that Lessor transfers title to the
Premises, or the Premises are acquired by another upon the foreclosure or
termination of a Security Device to which this Lease is subordinated (i) Lessee
shall, subject to the non-disturbance provisions of Paragraph 30.3, attorn to
such new owner, and upon request, enter into a new lease, containing all of the
terms and provisions of this Lease, with such new owner for the remainder of the
term hereof, or, at the election of the new owner, this Lease will automatically
become a new lease between Lessee and such new owner, for the remainder of the
term hereof, and (ii) Lessor shall thereafter be relieved of any further
obligations hereunder and such new owner shall assume all of Lessor’s
obligations, except that such new owner shall not: (a) be liable for any act or
omission of any prior lessor or with respect to events occurring prior to
acquisition of ownership; (b) be subject to any offsets or defenses which Lessee
might have against any prior lessor, (c) be bound by prepayment of more than one
month’s rent, or (d) be liable for the return of any security deposit paid to
any prior lessor.
 
30.3   Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee’s subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
“Non-Disturbance Agreement”) from the Lender which Non-Disturbance Agreement
provides that Lessee’s possession of the Premises, and this Lease, including any
options to extend the term hereof, wilt not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. Further,
within 60 days after the execution of this Lease, Lessor shall, if requested by
Lessee, use its commercially reasonable efforts to obtain a Non-Disturbance
Agreement from the holder of any pre-existing Security Device which is secured
by the Premises. In the event that Lessor is unable to provide the
Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee’s
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement.
 
30.4    Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.
 
31.   Attorneys’ Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contractor equity, or to declare
rights hereunder, the Prevailing Party (as hereafter defined) in any such
proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party- who substantially obtains or defeats the relief sought, as the case may
be, whether by compromise, settlement, judgment, or the abandonment by the other
Party  of its claim or defense. The attorneys’ fees award shall not be computed
in accordance with any court fee schedule, but shall be such as to fully
reimburse all attorneys’ fees reasonably incurred. In addition, Lessor shall be
entitled to attorneys’ fees, costs and expenses incurred in the preparation and
service of notices of Default and consultations in connection therewith, whether
or not a legal action is subsequently commenced In connection with such Default
or resulting Breach ($200 is a reasonable minimum per occurrence for such
services and consultation).
 
32.   Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents
shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times after reasonable prior notice (in
no event less than 24 hours’ notice (except In cases of emergency)) for the
purpose of showing the same to prospective purchasers, lenders, or tenants, and
making such alterations, repairs, improvements or additions to the Premises as
Lessor may deem necessary or desirable and the erecting, using and maintaining
of utilities, services, pipes and conduits through the Premises and/or other
premises as long as there is no material adverse effect to Lessee’s use of the
Premises. All such activities shall be without abatement of rent or liability to
Lessee.
 
33.   Auctions. Lessee shall not conduct, nor permit to be conducted, any
auction upon the Premises without Lessor’s prior written consent. Lessor shall
not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.
 
34.   Signs. Lessor may place on the Premises ordinary “For Sale” signs at any
time and ordinary “For Lease” signs during the last 6 months of the term hereof.
Except for ordinary “for sublease” signs, Lessee shall not place any sign upon
the Premises without Lessor’s prior written consent. All signs must comply with
all Applicable Requirements.
 
35.   Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing sub-tenancies, Lessor’s failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lesser
interest, shall constitute Lessor’s election to have such event constitute the
termination of such interest.
 
36.   Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor’s actual reasonable costs
and expenses (including but not limited to architects’, attorneys’, engineers’
and other consultants’ fees) incurred in the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefore. Lessor’s consent to any act, assignment or subletting shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated in writing by Lessor
at the time of such consent. The failure to specify herein any particular
condition to Lessor’s consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.
 

 
PAGE 15 OF 18 
 
INITIALS
 
 INITIALS
      
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/06E


--------------------------------------------------------------------------------



37.   Intentionally Omitted.
 
38.   Quiet Possession. Subject to payment by Lessee of the Rent and performance
of all of the covenants, conditions and provisions on Lessee’s part to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.
 
39.   Options. If Lessee is granted an Option, as defined below, then the
following provisions shall apply:
 
39.1Definition.“Option” shall mean: (a) the right to extend the term of or renew
This Lease or to extend or renew any lease that Lessee has on other property of
Lessor; (b) the right of first refusal or first offer to lease either the
Premises or other property of Lessor; (c) the right to purchase or the right of
first refusal to purchase the Premises or other property of Lessor.
 
39.2 Options Personal To Original Lessee. Any Option granted to Lessee in this
Lease is personal to the original Lessee (‘Original Lessee’), and cannot be
assigned or exercised by anyone other than said original Lessee and only while
the original Lessee is in full possession of the Premises and, if requested by
Lessor, with Lessee certifying that Lessee has no intention of thereafter
assigning or subletting.
 
39.3 Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validly exercised.
 
39.4 Effect of Default on Options.
 
(a)    Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), (iii) during the time Lessee
is in Breach of this Lease, or (iv) in the event that Lessee has been given 3 or
more notices of separate Default, whether or not the Defaults are cured, during
the 12 month period immediately preceding the exercise of the Option.
 
(b)    The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a).
 
(c)    An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), or (ii) if
Lessee commits a Breach of this Lease.
 
40.   lntentionally Omitted.
 
41.   Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.
 
42.   Reservations. Lessor reserves to itself the right, from time to time, to
grant, without the consent or joinder of Lessee, such easements, rights and
dedications that Lessor deems necessary, and to cause the recordation of parcel
maps and restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of the Premises by
Lessee. Lessee agrees to sign any documents reasonably requested by Lessor to
effectuate any such easement rights, dedication, map or restrictions,
 
43.   Performance Under Protest. if at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay. A Party who does not initiate
suit for the recovery of sums paid “under protest” with 6 months shall be deemed
to have waived its right to protest such payment.
 
44.   Authority; Multiple Parties; Execution.
 
(a)   If either Party hereto is a corporation, trust, limited liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf.
 
(b)   If this Lease is executed by more than one person or entity as “Lessee”,
each such person or entity shall be jointly and severally liable hereunder.   It
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on the same as if all of the named Lessees
had executed such document,
 
(c)   This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
 

 
PAGE  16 OF 18 
 
INITIALS
 
 INITIALS
      
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/06E


--------------------------------------------------------------------------------



45.   Conflict.    Any conflict between the printed provisions of this Lease and
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.
 
46.   Offer.    Preparation of this Lease by either Party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
 
47.   Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.
 
48.   Waiver of Jury Trial.   TO THE EXTENT ALLOWED UNDER THE APPLICABLE
REQUIREMENTS, THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT OF THIS
AGREEMENT.
 
49.   Mediation and Arbitration of Disputes. An Addendum requiring the Mediation
and/or the Arbitration of all disputes between the Parties and/or Brokers
arising out of this Lease ois x is not attached to this Lease.
 
50.   Americans with Disabilities Act. Subject to Lessor’s representations and
warranties contained herein, Lessor makes no warranty or representation as to
whether or not the Premises comply with ADA or any similar legislation. In the
event that Lessee’s use of the Premises requires modifications or additions to
the Premises in order to be in ADA compliance, Lessee agrees, subject to
Lessor’s express obligations set forth herein, to make any such necessary
modifications and/or additions at Lessee’s expense.


LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.


ATTENTION:   NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:
 
1.           SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS
LEASE.


2.           RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE
CONDITION OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED
TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES,
THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND
THE SUITABILITY OF THE PREMISES FOR LESSEE’S INTENDED USE.


WARNING: IF THE PREMISES IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES IS LOCATED.




The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.


Executed at:
 
Executed at: Monrovia
On:
 
On:2/13/07
By
LESSOR:
 
By LESSEE:
 
OMP INDUSTRIAL MORELAND, LLC
 
AEROVIRONMENT, INC.,
 
a Delaware limited liability company
 
a Delaware corporation
 
BY:
OMP Investor, LLC
         
A Delaware limited liability company
 
By:
 /s/ Stephen Wright
   
Its manager
 
Name Printed: Stephen Wright
   
By:
OVERTON, MOORE PROPERTIES,
 
Title: CFO
     
a Delaware general partnership,
           
its sole member
         
By:
MOORE TECIMER LLC.
           
a California limited liability company,
           
Its Administrative Partner
           
By:
 /s/ Timur Tecimer
             
Timur Tecimer, a managing member
     

 

 
PAGE 17 OF 18
  
INITIALS
 
 INITIALS
      
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/06E


--------------------------------------------------------------------------------



Address:  OMP Industrial Moreland, LLC


c/o Overton Moore Properties 1125 West 190th


Street,  Suite 200 Gardena, California  90248


Attn:
Property Management



Telephone:
(310) 323-9100

Facsimile:
(310) 608-7997

Federal ID No. ___________
BROKER:
 
BROKER:
     
Omitted
 
Omitted





NOTICE:             These forms are often modified to meet changing requirements
of law and industry needs. Always write or call to make sure you are utilizing
the most current form: AIR Commercial Real Estate Association, 800 W 6th Street,
Suite 800, Los Angeles, CA 90017. Telephone No. (213) 687.8777. Fax No.: (213)
687-8616.




© Copyright 2001 - By AIR Commercial Real Estate Association. All rights
reserved.


No part of these works may be reproduced in any form without permission in
writing.




MLTOMP Industrial-AV, Inc.
 

 
PAGE 18 OF 18 
 
INITIALS
 
 INITIALS
      
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION 
 FORM STN-9-3/06E


--------------------------------------------------------------------------------



ADDENDUM TO SINGLE-TENANT LEASE


85 Moreland Road, Simi Valley, California
 
This LEASE ADDENDUM (‘Addendum) is attached to, incorporated into and amends and
supplements that certain Standard lndustrial/Commercial Single-Tenant Lease-Net
(the lease”) entered into as of the 12th day of February 2007 by and between OMP
INDUSTRIAL MORELAND LLC, a Delaware limited liability company  ( “ Lessor ” )
and AEROVIRONMENT. INC., a Delaware corporation
 
(’Lessee’). Lessor and Lessee agree that notwithstanding anything contained in
the Lease to the contrary the Lease as modified by the provisions set forth iii
this Addendum represents the full negotiated agreement of the parties, and the
provisions or this Addendum will be deemed to be a part of the Lease and will
supersede any contrary or conflicting provision in the Lease arid prevail and
control for all purposes. This Addendum, together with the Lease itself, and all
other Exhibits attached hereto represents the fully integrated and binding
agreement of the parties. All references in the Lease and in this Addendum to
“Lease” are to be construed to mean the Lease as amended and supplemented by
this Addendum. All terms used in (his Addendum unless specifically defined in
this Addendum, have the same meaning as such terms have in the Lease.


1.           Condition of Premises. Lessee hereby acknowledges and agrees that
Lessor shall not be obligated to construct or complete any improvements in the
Premises, the Building or the Project, and Lessor shall not ( except as
otherwise expressly provided in the Lease (including Ibis Addendum )) be
responsible, in any manner whatsoever for the design and construction of any
improvements in the Premises, the Building or the Project. Except as otherwise
provided in the Lease (including Paragraphs 2.2and 2.3 of the Lease), Lessee
hereby accepts the Premises, the Building and the Project in their “as is”
condition as of the date hereof, subject to the warranty of Lessor in Paragraph
2.3 of the Lease regarding compliance with “Applicable Requirements” as of the
date of the Lease. The taking of possession of the Premises by Lessee shall
conclusively establish that the Premises were, at such lime, in satisfactory
condition. In the event that as a result of Lessees use or intended use of the
Premises or any Alterations or Utility Installations to the Premises, the
Americans with Disabilities Act or similar law required modifications or the
construction or installation of improvements in or to the Premises, Building or
Project such modifications, construction or improvements shall, except for
Lessor’s obligations in Paragraphs 2.2 and 2.3 of the Lease, be made by Lessee
at Lessee’s expense. In the event that Lessor consents to Lessee’s construction
and completion of any improvements in the Premises (including, but not limited
to, any Alterations. improvements additions or Utility Installations, as set
forth in Paragraph 7.3 of the Lease), Such construction shall be subject to the
terms of Paragraph 7.3 of the Lease and all other relevant provisions of the
Lease and Lessee hereby agrees to indemnity and defend Lessor and hold Lessor
harmless from and against any and all claims, costs, expenses or Liability.
arising from, Lessee’s design construction and operation of any improvements in,
on or about the Premises ( including without limitation Lessee’s failure to
obtain necessary permits, approvals or certificates from the applicable
governmental authorities and/or actual attomeys’ costs and fees, and court
costs).


2.           Refurbishment or Premises, Notwithstanding anything to the contrary
contained herein, Lessee shall be entitled to renovate the then-existing lessee
improvements in the Premises in accordance with this Section 2 and otherwise in
accordance with Paragraph 7 of the Lease. In connection therewith, Lessee shall
be entitled to a one-time lessee refurbishment allowance (the “Refurbishment
Allowance”) in (the amount up to, but not exceeding Four Dollars ( $4.00) per
square foot of the Premises (i.e., an amount up to, but not exceeding, Four
Hundred Twenty Thousand Three Hundred Thirty-Two Dollars ( $42O,332.00)  based
on 105,083 square feet in the Premises) for the costs relating to the design and
construction of certain renovations to the Premises (the “Refurbished
Improvements”) In no event shall Lessor be obligated to make disbursements under
this Section 2 in a total amount which exceeds the Refurbishment Allowance.


(a)           The Refurbishment Allowance Items. The Refurbishment Allowance
shall be disbursed by Lessor following completion of the Refurbished
Improvements for the following items and costs only (collectively the
“Refurbishment Allowance Items” ):


(i) Payment of the fees of the architect and engineer(s) retained by Lessee (if
any), and payment of the fees incurred by, and the cost or documents and
materials supplied by, Lessor and Lessor’s consultants in connection with the
review of the plans and specifications prepared for the Refurbished Improvements
(“RefurbishmentDrawings”)


(ii) The Payment of plan check, permit and license fees relating to
construction, of the Refurbished Improvements­


(iii) The cost of construction at the Refurbished lmprovements,
including, without limitation. testing and inspection costs, trash removal
costs, and contractors’ fees and general conditions;


(iv) The cost of any changes to the Refurbishment Drawings or Refurbished
Improvements required by Applicable Requirements; and


(v) Sales and use taxes and Title 24 fees.


Notwithstanding anything herein to the contrary, Lessee may, in the event there
remains any portion of the Refurbishment Allowance after Lessee’s construction
or the Refurbished Improvements, also use the Refurbishment Allowance for (he
costs of the purchase and installation of Lessee signage for he Premises,
built-ins and moveable furniture, trade fixtures and equipment to be used in the
Premises, relocation expenses (from Lessee’s existing premises to the Premises)
and as a credit towards tile rent due and payable by Lessee to Lessor under the
Lease (collectively, the ‘Other Allowance Items’).


--------------------------------------------------------------------------------




(b)  Disbursement of Refurbishment Allowance. Provided that Lessee is not in
default on any of its obligations under the Lease, upon completion of the
Refurbished Improvements and/or upon incurring the costs for the Other Allowance
Items. Lessor shall make a disbursement of the Refurbishment Allowance For
Refurbishment Allowance Items and/or Other Allowance Items for the benefit of
Lessee and shall authorize the release of monies for the benefit of Lessee as
follows:


(i)  Disbursement. Lessee shall deliver to Lessor: (I) a request for payment or
Lessee’s general contractor (“Contractor”), which Contractor shall be retained
by Lessee and shall be subject to Lessor’s reasonable prior written approval and
which request shall be approved by Lessee, in a form to be provided by Lessor;
(ii) paid invoices From all subcontractors, laborers, materialmen, vendors and
suppliers used by Lessee in connection with the Refurbished Improvements (such
subcontractors, laborers, materialmen, vendors and suppliers, and the Contractor
may be known collectively as Lessees Agents’) and/or Other Allowance Items, for
labor rendered and materials delivered to the Premises for the Refurbished
Improvements and/or Other Allowance Items; (iii) executed unconditional
mechanics’ lien releases from all of Lessee’s Agents in such form and content as
required by Lessor; and (iv) all other information reasonably requested by
Lessor. Lessee’s request for payment shall be deemed Lessee’s acceptance and
approval of the work furnished and/or the materials supplied as set forth in
Lessee’s payment request. Promptly thereafter, assuming Lessor receives all or
(the applicable information described in items (i) through (iv), above, Lessor
shall deliver a check made payable to Lessee in payment of the amounts so
requested by Lessee (but in no event to exceed the amount of the Refurbishment
Allowance), provided that Lessor does not dispute any request for payment based
on non-compliance of any work with the Refurbishment Drawings, or due to any
substandard work. Lessor’s payment of such amounts shall not be deemed Lessor’s
approval or acceptance of the work furnished or materials supplied as set forth
in Lessee’s payment request.


(ii)  Other Terms. Lessor shall only be obligated to make disbursements from
time Refurbishment Allowance to the extent costs are incurred by Lessee for
Refurbishment Allowance Items and/or Other Allowance Items, All Refurbishment
Allowance Items for which the Refurbishment  Allowance has been made available
shall be deemed Lessor’s property. Except as otherwise expressly provided above,
in no event shall Lessee be entitled to any credit (or any unused portion of the
Refurbishment Allowance. All drafts of the Refurbishment Drawings shall be
subject to Lessor’s prior written approval, which approval shall not be
unreasonably withheld or delayed. In addition, all of Lessee’s Agents shall be
subject to Lessor’s prior written approval (which approval shall not be
unreasonably withheld), except that subcontractors of Lessor’s selection shall
be retained by the Contractor to perform all life-safety, mechanical electrical,
plumbing, structural and heating. ventilation and air conditioning work.


(c)      No Rent Abatement. Lessee acknowledges that the work to be performed by
Lessee pursuant to this Section 2 above shall be performed (if at all) during
the Early Possession period and/or during the Original Term, that Lessee shall
be entitled to (but shall not be obligated to) conduct business throughout the
course of construction of such renovations and that Lessee shall not be entitled
to any abatement of rent, nor shall Lessee be deemed to be constructively
evicted from the Premises, as a result of the construction of such renovations


3.  Options to Extend.
 
(a)      Option Right.   Lessor hereby grants the Lessee named in the Lease (the
“Original Lessee”) two (2) options (each, an “Option’) to extend the Lease Term
for the entire Premises for a period of five (5) years each (each, an “Option
Term”), which options shall be exercisable only by written notice delivered by
Lessee to Lessor as set forth below. The rights contained in this Section 3
shall be personal to the Original Lessee and may only be exercised by the
Original Lessee (and not any assignee. sublessee or other transferee of the
Original Lessee’s interest in the Lease) if the Original Lessee occupies the
entire Premises as of the date of Lessee’s Option Notice (as defined in Section
3(c) below).


(b)  Option Rent. The rent payable by Lessee during the applicable Option Term
(“Option Rent”) shall be equal to the Market Rent. Market Rent shall be denned
as prevailing fair market terms and conditions for comparable space of
comparable size, quality and location to Lessee’s Premises taking into
consideration the rental abatement, lessee improvement allowance and any other
lessee inducements then given to lessees in comparable class buildings in the
general vicinity of the Building.


(c)      Exercise of Options. The Options shall be exercised by Lessee only in
the following manner: (i) Lessee shall not be in default, and shall not have
been in Default under the Lease more than once on the delivery date of the
Option Notice; (ii) Lessee shall deliver written notice (“Option Notice”) to
Lessor not more than twelve (12) months nor less then nine (9) months prior to
the expiration of the Original Term (or prior Option Term as the case may be),
stating that Lessee is exercising the Option. and (iii) within forty-five (45)
business days of Lessor’s receipt of the Option Notice, Lessor shall deliver
notice ( “OptionRent Notice”) to Lessee setting forth the applicable Option
Rent. Lessee’s failure to deliver the Option Notice to Lessor on or before the
date specified above shall be deemed to constitute Lessee’s election not to
exercise the Option (and such Option (and any succeeding Option, if any) shall
be null and void). If Lessee timely and properly exercises ifs Option, the then
Lease Term shall be extended for the applicable Option Term upon all of the
terms and conditions set forth in the Lease, except that the rent for the
applicable Option Term shall be as indicated in the Option Rent Notice unless
Lessee, within, five (5) days after receipt of the Option Rent Notice containing
Lessors Market Rent determination of the Option Rent, objects to the Option Rent
contained in such Option Rent Notice, in which case the parties shall follow the
procedure amid the Option Rent shall be determined as set forth below.


--------------------------------------------------------------------------------


 
(d)  Determination of Market Rent. If Lessee timely and appropriately objects to
the Market Rent set forth in the Option Rent Notice, Lessor and Lessee shell
attempt to agree upon the Market Rent using their best good-faith efforts. If
Lessor and Lessee fail to reach agreement within five (5) days following
Lessee’s receipt of the Option Rent Notice, ( “Outside Agreement Date”), then
each party shall make separate determination of the Market Rent which shall be
submitted to each other and to arbitration in accordance with the following
items (i) through (vii):


(i)  Lessor and Lessee shall each appoint, within five (5) business days or the
Outside Agreement Date, one arbitrator who shall by profession be a current real
estate broker of industrial properties in Ventura County and Northern Los
Angeles County, and who has been active in such field over the last fifteen (15)
years. The determination of the arbitrators shall be limited solely to the issue
of whether Lessor’s or Lessee’s submitted Market Rent is the closest to the
actual Market Rent as determined by the arbitrators, taking into account the
requirements of Section 3(b) above.


(ii)  The two arbitrators so appointed shall within live (5) business days of
the date of the appointment of the last appointed arbitrator agree upon and
appoint a third arbitrator who shall be qualified under the same criteria set
forth hereinabove for qualification or the initial two arbitrators.


(iii)  The three arbitrators shall within five (5) business days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Iessor’s or Lessee’s submitted Market Rent, and shall notify Lessor
and Lessee thereof.
 
(iv)   The decision of the majority of the three arbitrators shall be binding
upon Lessor and Lessee.


(v)  It either Lessor or Lessee fails to appoint an arbitrator within five (5)
business days after the applicable Outside Agreement Date the arbitrator
appointed by one of them shall reach a decision, notify Lessor and Lessee
thereof, and such arbitrator’s decision shall be binding upon Lessor and Lessee.


(vi)  If the two arbitrators fail to agree upon and appoint a third arbitrator,
or both parties fail to appoint an arbitrator, then the appointment of the third
arbitrator or any arbitrator shall be dismissed and the matter to be decided
shall be forthwith submitted to arbitration under the provisions of the American
Arbitration Association, but subject to the instruction set forth in this
Section 3(d).


(vii)  The cost of arbitration shall be paid by Lessor and Lessee equally.


4.  Base Rent Increases;  Base Rent Abatement; Temporary Cap on Certain Costs’
and Pre­-Paid Rent Credit.


(a)  Base Rent Increases. The minimum monthly Base Rent payable by Lessee for
the Premises during the Original Term shall be as follows :
 
  Monthly Base Rent per   
         
Months of Original Term
 
Monthly Base Rent
 
SF of Premises
1-12  
 
$70,405.61
 
$0.67
13-24
 
$72,507.27
 
$0.69
25-36
 
$74,608.93
 
$0.71
37-48
 
$76,973.30
 
$0.7325
49-64
 
$79,337.66
 
$0.755



(b)  Base Rent Abatement. Notwithstanding anything in the Lease to the contrary,
Lessor shall provide Lessee with monthly Base Rent abatement for the first
(1st), second (2nd) and third (3rd) full months of the Original Term (i.e., the
months of March, April and May, 2007) and Base Rent abatement equal to one-half
(1/2) of the Base Rent due for the months of March and April 2008. During such
abatement periods Lessee Shall still be responsible for the payment of all of
its other monetary obligations under the Lease. In the event of a default by
Lessee under the terms of the Lease within the first twelve (12) months of the
initial term that results in early termination pursuant to the provisions of
Paragraph 13 of the Lease, then as a part of the recovery set forth in Paragraph
13 of the Lease, Lessor shall be entitled to the recovery of the monthly Base
Rent that was abated under the provisions of this Section 4.


(c)  Temporary Cap on Certain Costs. Landlord acknowledges and agrees that the
aggregate cost payable by Lessee for the month of March, 2007 for Lessor’s
standard landscape maintenance, pest control. HVAC maintenance, security,
elevator maintenance, water and Real Property Taxes shell not exceed Fifteen
Thousand Two Hundred Fifteen Dollars ($15,215.00) for such month.


(d)  Pre-Paid Rent Credit. Lessor acknowledges and agrees that Lessee previously
paid Fifty Thousand Dollars ($50,000) to Lessor as a credit toward the Base Rent
due on execution of this Lease and such credit is reflected in Paragraph 1.6(e)
of the Basic Provisions.


5.  Lessee’s Right to Audit. In the event Lessee disputes the amount of any
expenses sat forth in any final statement or any particular calendar year that
may be delivered by Lessor to Lessee. Lessee shall have the right at Lessee’s
cost, after reasonable notice to Lessor, to have Lessee’s authorized employees
or agents inspect, at Lessor’s office during normal business hours, Lessor’s
books. records and supporting documents concerning such expenses set forth in
any such final statement;  provided however Lessee shall have no right to
conduct such inspection, have an audit performed by its agent, or object to or
otherwise dispute the amount of the any such expenses set forth in any such
final statement, unless Lessee notifies Lessor of such objection and dispute,
completes such inspection, and has its agent commence and complete such audit
within six (8) months immediately following Lessor’s delivery of the particular
final statement in question (the “Review Period”); provided, further that
notwithstanding any such timely objection. dispute, inspection, and/or audit and
as a condition precedent to Lessee’s exercise of its right of objection,
dispute, inspection and/or audit as set forth in this Section 5, Lessee shall
not be permitted to withhold payment of, and Lessee shall timely pay to Lessor,
the full amounts as required by the provisions of this Section 5 in accordance
with such final statement. However, such payment may be made under protest
pending the outcome of any audit which may be permitted by its agent.  In
connection with any such inspection by Lessee, Lessor and Lessee shall
reasonably cooperate with each other so that such inspection can be performed
pursuant to a mutually acceptable schedule, in an expeditious manner and without
interference with Lessor’s operation and management of the Project. If after
such inspection and/or request for documentation, Lessee still disputes the
amount of the expenses set forth in the final statement, Lessee shall have the
right, within the Review Period, to cause an independent certified public
accountant the “Accountant”) to complete an audit of Lessor’s books and records
pertaining to expenses to determine the proper amount of the expenses incurred
and amounts payable by Lessee for the calendar year which is the subject of such
final statement. Such audit by the Accountant shall be final and binding upon
Lessor and Lessee. If such audit reveals that Lessor has over-charged Lessee,
then within thirty (30) days after the results of such audit are made available
to Lessor, Lessor shall reimburse to Lessee the amount of such over-charge. If
the audit reveals that the Lessee was under-charged, then within thirty (30)
days after the results of such audit are made available to Lessor, Lessee shall
reimburse to Lessor the amount of such under-charge. Lessee agrees to pay the
cost of such audit unless it is subsequently determined that Lessor’s original
final statement which was the subject of such audit was in error to Lessee’s
disadvantage by three percent (3%) or more of the total expenses which was the
subject of such audit. The payment by Lessee of any amounts pursuant to this
Section 5 shall not preclude Lessee from questioning the correctness at any
final statement provided by Lessor at any time during the Review Period, but the
failure of Lessee to object thereto, conduct and complete its inspection and
have the Accountant conduct and complete the audit as described above prior to
the expiration of the Review Period shall be conclusively deemed Lessee’s
approval of the final statement in question and the amount of expenses shown
thereon. In connection with any inspection and/or audit conducted by Lessee
pursuant to this Section 5, Lessee agrees to keep, and to cause all of Lessee’s
employees. agents, consultants and the Accountant to keep, all of Lessor’s books
and records and the audit, and all information pertaining thereto and the
results thereof,  strictly confidential, and in connection therewith, Lessee
shall cause such employees, agents, consultants and the Accountant to execute
such commercially reasonable confidentiality agreements as Lessor may require
prior to conducting any such inspections and/or audits.


--------------------------------------------------------------------------------



6.           Hazardous Substances The following provisions are hereby added to
Paragraph 6.2 of the Lease:


“(d)  Indemnification Continued. The indemnification by Lessee of Lessor under
Paragraph 6.2(d) includes, without limitation, any and all costs incurred in
connection with any investigation of site conditions or any clean up, remedial,
removal or restoration work required by any federal, state or local governmental
agency or political subdivision because of the presence of such Hazardous
Substances in, on or about the Premises or the soil or groundwater on or under
the Project or any portion thereof, which arise directly and/or proximately from
the presence of Hazardous Substances on, in or about the Premises or any other
portion of the Project which is caused or permitted by Lessee, its agents,
employees, contractors or invitees. Lessee shall promptly notify Lessor of any
release of Hazardous Substances in the Premises or any other portion of the
Project which Lessee becomes aware of during the Term or this Lease, whether
caused by Lessee or any other persons cm entities.


 (f)  Investigations and Remediations Continued.   Lessor and Lessor’s agents
and employees shall have the right, but not the obligation, to inspect,
investigate sample and/or monitor the Premises, including any soil, water,
groundwater or other sampling, and any other testing, digging, drilling or
analyses at any reasonable time, upon prior notice to Lessee, to determine
whether Lessee is complying with the terms of this Paragraph 6.2, and in
connection therewith Lessee shall provide Lessor with full access to all
relevant facilities, records and personnel.  If Lessee is not in compliance with
any of the provisions of this Paragraph 6.2, Lessor shall provide Lessee with
written notice of such non-compliance and a reasonable time period within which
Lessee may retain a reputable contractor (selected or approved by Lessor) to
prepare a work plan to be approved by Lessor and, once such plan is approved, to
cure such non-compliance and to diligently prosecute to completion such cure,
and if Lessee does not so comply, Lessor and Lessor’s agents and employees shall
have the right, but not the obligation, without limitation upon any of Lessor’s
other rights and remedies under this Lease, to enter upon the Premises and to
discharge Lessee’s obligations under this Paragraph 6.2 at Lessee’s expense,
notwithstanding any other provision of this Lease. Notwithstanding the
foregoing, Lessor’s prior written consent to the work plan shall not be
necessary in the event that the presence of Hazardous Substances in, on, under
or about the Premises or any other portion of the Project (i) poses an immediate
threat to the health, safety or welfare of any individual or (ii) is of such a
nature than an immediate remedial response is necessary and is not practicable
to obtain Lessor’s consent before taking such action. All reasonable sums
disbursed, deposited or incurred by Lessor in connection therewith including,
but not limited to, all costs expenses and actual attorneys’ fees, shall be due
and payable by Lessee to Lessor, as an item of additional rent, on demand by
Lessor, together with interest thereon at interest rate, from the date of such
demand until paid by Lessee.


(h)  Hazardous Substance Questionnaire. Prior to the execution of this Lease,
Lessee shall complete, execute and deliver to Lessor a Hazardous Substances
Questionnaire (the “Hazardous Substances Questionnaire”) in the form of Exhibit
‘B’, and Lessee shall certify to Lessor all information contained in the
Hazardous Substances Questionnaire as true and correct to the best of Lessee’s
knowledge end belief The completed Hazardous Substances Questionnaire shall be
deemed incorporated into this Lease for all purposes and Lessor shall be
entitled to rely fully on the information contained therein. On each anniversary
of the Commencement Date (each such date is hereinafter referred to as a
‘Disclosure Date’) until and including the first Disclosure Date occurring after
the expiration or sooner termination of this Lease, Lessee shall disclose
to Lessor in writing the names and amounts of all Hazardous Substances or any
combination thereof, which were stored, generated or used or disposed of on, in,
under or about the Premises for the twelve-month period prior to and after each
Disclosure Date, or which Lessee intends to store, generate, use or dispose of
on, under or about the Premises.  At Lessor’s option, Lessee’s disclosure
obligations under this Paragraph 6.2 shall include a requirement that Lessee
update, execute and deliver to Lessor the Hazardous Substances Questionnaire, as
the same may be modified by Lessor from time to time.


(i)  Legal Proceedings. Lessor, at Lessee’s sole cost and expense as part of
Lessee’s indemnity obligations set forth herein, shall have the right, but not
the obligation to join and participate in any legal proceedings or actions
initiated against Lessor the Project or the Premises in connection with any
claims or causes of action arising out of the storage, generation, use, release,
or disposal by Lessee, its agents, employees. contractors or invitees, of
Hazardous Substances in, on, under, from or about The Premises or any other
portion of the Project. If the presence of any Hazardous Substances in, on,
under or about the Premises or any other portion of the Project caused or
permitted by Lessee. its agents, employees. contractors, sublessees or invitees,
results in (i) injury to any person, (ii) injury to or any contamination of the
Premises or any other portion of the Project, or (iii) injury to or
contamination of any real or personal property wherever situated, Lessee, at its
sole cost and expense. shall promptly take all actions necessary to return the
Premises or such other portion of the Project, to the condition existing prior
to the introduction of such Hazardous Substances to the Premises and to remedy
or repair any such injury or contamination. Notwithstanding the foregoing,
Lessee shall not, without Lessor’s prior written consent (except as provided in
subsection (f) above), take any remedial action in response to the presence of
any Hazardous Substances in, on, under or about the Premises or any other
portion of the Project, or enter into any settlement agreement consent decree or
other compromise with any governmental agency with respect to any Hazardous
Substances claims related to the Premises or Project,


(j)  Closure Statement. Promptly upon the expiration or sooner termination of
this Lease, Lessee shall represent to Lessor in writing that no Hazardous
Substances exist in, on, under or about the Premises or any other portion of the
Project other than as specifically identified to Lessor by Lessee in writing.
Lessee acknowledges receipt of that certain Phase I Environmental Site
Assessment report for the Building prepared by Ninyo & Moore and dated June
17,2005 (the “Existing Phase I”) within thirty (30) days prior to Lease
expiration Lessee shall at its sole cost and expense, also provide Lessor with a
so-called Phase “I” for the Premises evidencing that the Premises are Free of
Hazardous Substances in violation of any Applicable Requirements. In no event
shall Lessee be responsible for the remediation of any Hazardous Substances
which were identified in the Existing Phase I.


(k)  The provisions of this Paragraph 6.2 shall survive any termination of this
Lease.


7.      Compliance with Laws. The following is hereby added to Paragraph 6.3 of
the Lease:


“Without limiting the provisions oh Paragraph 6.3 of the Lease, Lessee agrees,
during the Term of the Lease, to comply (at its sole cost and expense) with all
provisions applicable to occupants pursuant to any covenants, conditions and
restrictions of record now or hereafter affecting the Premises, as each of tile
foregoing may be further amended or supplemented from time to time
(collectively, the ‘Restrictions’). Without limiting the generality of the
foregoing, Lessee agrees (1) to fully cooperate with Lessor and the Declarant(s)
under the Restrictions in satisfying obligations imposed by the Restrictions
with respect to the Premises; and (2) that any fines or costs which may be
imposed on or incurred by Lessor as a result of Lessee’s failure to comply with
the previsions of the Restrictions shall constitute additional rent under the
Lease.”


--------------------------------------------------------------------------------



“Furthermore, as part of its obligations hereunder, Lessee shall, at its sole
cost and expense, observe and comply with the provisions of Title Ill of the
Americans with Disabilities Act of 1990, as amended and any regulations
promulgated pursuant thereto (collectively, the ‘ADA’), as it pertains to
Lessee’s use, occupancy, improvement and alteration of the Premises. Lessee
shall not use or allow the Premises to be used for any improper, immoral.
unlawful or reasonably objectionable purpose Lessee shall not do or permit to be
done anything which will obstruct or interfere with the rights of other lessees
or occupants of the Protect, or injure or annoy them. Lessee shall lot cause,
maintain or permit any nuisance in, on or about the Premises or the Project, nor
commit or suffer to he committed any waste in, on or about the Premises.”


8. Alterations. The following is deemed added as new Paragraph 7.3(d) to the
Lease:


Notwithstanding anything in Paragraph 34 of the Lease, and subject to compliance
with the provisions of Paragraph 7.3, Lessee shall be entitled ho reasonable
building signage in locations reasonably acceptable to Lessor and Lessee. Lessee
shall pay for all costs relating ho the design, fabrication, installation,
permitting, maintaining and removal of the signage. All signage shall comply
with the Applicable Requirements. Lessee shall remove all signage and repair any
damage to the Premises caused by such removal upon the expiration or earlier
termination of this Lease”


--------------------------------------------------------------------------------



9. Assignment  and Subletting.   The following provision is hereby added to
Paragraph 12.1(a):


“Lessor and Lessee hereby acknowledge that Lessor’s disapproval of any proposed
transfer pursuant to this Paragraph 12 (‘Transfer’) shall be deemed reasonably
withheld if based upon any reasonable factor, including, without limitation, any
or all of the following factors: (a) the proposed Transfer would result in more
than two (2) subleases of portions of the Premises being in effect at any one
time during the Term; (b)  the proposed transferee is a governmental entity; (c)
the portion of the Premises ho be sublet or assigned is irregular in shape with
inadequate means of ingress and egress; (d) the use of the Premises by the
transferee is not permitted by the use provisions in Paragraph 1.7 hereof; (e)
the transferee does not have the financial capability to fulfill time
obligations imposed by the Transfer; or (f) the transferee is not in Lessor’s
reasonable opinion of reputable or good character.


Thu following are hereby deemed added as new Paragraphs 12.4 and 12.5 of the
Lease:


“12.4 Transfer Premium. If Lessor consents to an assignment or subletting,
Lessee shall pay to Lessor within thirty (30) days of Lessee’s receipt from the
transferee, fifty percent (50%) of any “Transfer Premium” as that term
is defined in this Paragraph 12.4, received by Lessee from such transferee.
“Transfer Premium” shall mean all rent, additional rent or other consideration
payable by such transferee in excess of the Rent payable by Lessee under this
Lease on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Lessee for
(i) any changes, alterations and improvements to the Premises in connection with
the assignment or subletting, and (ii) any brokerage commissions in connection
with the assignment or subletting (collectively, the “Transfer Costs”) “Transfer
Premium” shall also include, but not be limited to, key money and bonus money
paid by the transferee to Lessee in connection with such assignment or
subletting, and any payment in excess of fair market value for services rendered
by Lessee to the transferee or for assets, fixtures, inventory, equipment, or
furniture transferred by Lessee to the transferee in connection with such
assignment or subletting. Lessor or its authorized representatives shall have
the right at all reasonable times to audit the books, records and papers of
Lessee relating to any assignment or subletting, and shall have the right to
make copies thereof. If the Transfer Premium respecting any assignment or
subletting shall be found understated. Lessee shall, within thirty (30) days
after demand, pay the deficiency and Lessor’s costs of such audit,”


“12.5 Affiliate Transfers. Notwithstanding anything to the contrary contained in
Paragraph 12 of the Lease, an assignment or subletting of all or a portion of
the Promises to an affiliate (“Affiliate”) of Lessee (an entity which is
controlled by, controls or is under common control with, Lessee), shall not be
deemed an Assignment or sublease under Paragraph 12 of the Lease (and shall not
entitle Lessor to any Transfer Premium), provided that (1) Lessee gives Lessor
not less than thirty (30) days prior notice of any such assignment or sublease:
(2) Lessee promptly supplies Lessor with any documents or information requested
by Lessor regarding such assignment or sublease or such affiliate; (3) such
assignment or sublease is not a subterfuge by Lessee to avoid its obligations
under the Lease: (4) such affiliate has, as of the effective date of any such
assignment or sublease, a tangible net worth, in the aggregate, computed in
accordance with generally accepted accounting principles (but excluding goodwill
as an asset), which equals or exceeds that of Lessee as of the date of the
execution of the Lease: (5) such assignment or sublease shall be subject to all
of the terms and provisions of the Lease and such assignee or sublessee shall
assume, in a written document reasonably satisfactory to Lessor and delivered to
Lessor upon of prior to the effective date of such assignment or sublease, all
the obligations of Lessee under the Lease with respect to the space which is the
subject of such transfer: (6) Lessee shall remain fully liable for all
obligations to be performed by lessee under the Lease; end (7) the actual and/or
intended use of the Premises by any such Affiliate complies with the provisions
of Paragraph 1.7 and the other terms and provisions of the Lease.  An assignee
of Lessee’s entire interest in the Lease pursuant to the immediately preceding
sentence may be referred to herein as an “Affiliated Assignee.” “Control,” as
used in this Paragraph 12.5 shall mean the ownership, directly or indirectly, of
greater than fifty percent (50%) of the voting securities of, or possession of
the right to vote, in the ordinary direction of its affairs, of greater than
fifty percent (50%) of the voting interest in. an entity.”


10. Default.   A new Paragraph 13.1(h) to the Lease is hereby deemed added as
follows:


“13.1(h)  Any notice sent by Lessor ho Lessee pursuant to this Paragraph 13
shall be in lieu of, and not in addition to,  any notice required under
California Code of Civil Procedure Section 1161.”


The following shall be added as the third (3rd) sentence to Paragraph 13.2(a):


“The ‘worth at the time of the award’ of the amount referred to in (ii) above
shall be computed by allowing interest at the interest rate set forth in
Paragraph 13.5.”


The following is deemed added as new Paragraph 13.6(b) to the Lease:


“Notwithstanding anything to the contrary set forth in this Lease, if Lessee
provides written notice to Lessor of the need for repairs and/or maintenance
which are Lessor’s obligation to perform under the terms of this Lease, and
Lessor fails to undertake such repairs and/or maintenance within a reasonable
period of time, given the circumstances after receipt of such notice, but in any
event not later than thirty (30) days after receipt of such notice (or such
longer time as is reasonably necessary if more than thirty (30) days are
reasonably required to complete such repairs and Lesser commences such repairs
within such 30-day period and thereafter diligently attempts to complete same,
provided that in cases of emergency involving imminent threat of serious injury
or damage to persons or property within the Premises, Lessor shall have only one
(1) business day after receipt of such notice or such later period of time as is
reasonably necessary to commence such corrective action), then Lessee may
proceed to undertake such repairs and/or maintenance upon delivery of an
additional five (5) business days’ notice to Lessor that Lessee is taking such
required action (but no such second notice shall be required in the cases of
such emergency). If such repairs and/or maintenance were required under the
terms of this Lease to be performed by Lessor and are not performed by Lessor
prior to the expiration of such 5-business day period or the one (1) business
day period with respect to such emergency cases, as applicable (the “Outside
Repair Period”), then Lessee shall be entitled to reimbursement by Lessor of
Lessee’s actual, reasonable, and documented costs and expenses in performing
such maintenance and/or repairs. Such reimbursement shall be made within thirty
(30) days after Lessor’s receipt of invoice of such costs and expenses, and if
Lessor fails to so reimburse Lessee within such 30 day period, then Lessee shall
be entitled to offset against  Rent payable by Lessee under this Lease the
amount of such invoice together with interest thereon, at the interest rate
which shall have accrued on the amount of such invoice during the period from
and after Lessee’s delivery of such invoice to Lessor through and including the
earlier of the date Lessor delivers the payment to Lessee or the date Lessee
offsets such amount against the Rent; provided, however, that notwithstanding
the foregoing to the contrary, if (i) Lessor delivers to Lessee prior to the
expiration of the Outside Repair Period described above, a written objection to
Lessee’s right to receive any such reimbursement based upon Lessor’s good faith
claim that such action did not have to be taken by Lessor pursuant to the terms
of this Lease, or (ii) Lessor delivers to Lessee, within thirty (30) days after
receipt of Lessee’s invoice, a written objection to the payment of such invoice
based upon Lessor’s good faith claim that such charges are excessive (in which
case, Lessor shall reimburse Lessee, within such 30-day period, the amount
Lessor contends would not be excessive), then Lessee shall not be entitled to
such reimbursement or offset against Rent, but Lessee, as its sole remedy, may
proceed to institute a lawsuit against Lessor to determine and collect the
amount, if any of such reimbursement.  In the event Lessee prevails in such
lawsuit and receives a monetary judgment against Lessor, then Lessor shall pay
such monetary judgment (including any attorneys’ fees awarded in connection
therewith) to Lessee within thirty (30) days of date such monetary judgment is
issued if such monetary judgment is not so paid, then, notwithstanding any
contrary provision of this Lease, Lessee shall be entitled to offset against the
Rent payable under this Lease the amount of such monetary judgment, including
any attorneys’ fees awarded in connection therewith) together with interest
which shall have accrued on such monetary judgment during the period from and
after the day after the date such monetary judgment was issued through and
including the date that Lessee offsets against the Rent the amount of such
monetary judgment, at the interest rate. In the event Lessee undertakes such
repairs and/or maintenance and such work will affect the base building systems
and equipment of the Building, any structural portions of the building, or other
areas outside the Building and/or the exterior appearance of the Building or
Project (or any portion thereof), Lessee shall use only those unrelated third
party contractors used by Lessor in the Building for such work unless such
contractors are unwilling or unable to perform such work at competitive prices
(including, without limitation, inability to perform due to Lessor’s failure to
provide notice to Lessee of the identities and addresses of such contractors),
in which event Lessee may utilize the services of any other qualified contractor
which normally and regularly performs similar work in comparable buildings in
the general vicinity of the building. Lessee shall comply with the other terms
and conditions of this Lease if Lessee takes the required action, except that
Lessee is not required to obtain Lessor’s consent for such repairs.”


--------------------------------------------------------------------------------



The Following is added as new Paragraph 13.6(c) to the Lease:


“The obligations of Lessor under the Lease shall not constitute personal
obligations of Lessor, the individual partners or Lessor or their partners,
directors, officers or shareholders, and Lessee shall look to the Premises, and
to no other assets of Lessor, for the satisfaction of any liability at Lessor
with respect to the Lease, and shall not seek recourse against the individual
partners of Lessor, or its or their individual partners, directors, officers or
shareholders or any of their personal assets for such satisfaction. It is
expressly understood and agreed that notwithstanding any contrary provision in
the Lease and notwithstanding any applicable law to the contrary, the liability
of Lessor hereunder and any recourse by Lessee against Lessor, shall be limited
solely and exclusively to an amount which is equal to the interest of Lessor in
the Premises, and Lessor shall have no personal liability therefore, and Lessee
hereby expressly waives and releases such personal liability on behalf of itself
and all persons claiming by, through or under Lessee. Notwithstanding anything
to the contrary contained in the Lease, as hereby amended, Lessor shall not be
liable under any circumstances for injury or damage to, or interference with,
Lessee’s business, including but net limited to, loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of good will or loss of
use, in each case, however occurring.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the day
and year of execution of the Lease.


LESSOR:
 
LESSEE:
     
OMP INDUSTRIAL MORELAND, LLC,
 
AEROVIRONMENT, INC., a Delaware corporation
a Delaware limited liability company
           
By:
OMP INVESTOR, LLC,
 
By: /s/ Stephen Wright
 
a Delaware limited liability company.
 
Name: Stephen Wright
 
its manager
 
Title:  CFO
           
By:
OVERTON, MOORE PROPERTIES,
       
a Delaware general partnership.
       
its sole member
                         
By:
MOORE TECIMER, LLC
       
A California limited liability company,
       
its Administrative Partner
       
/s/ Timur Tecimer
       
Timur Tecimer , a managing member
   


--------------------------------------------------------------------------------



Exhibit “A”
Plot Plan




SITE
DEVELOP
MENT
 
[exhibita.jpg]
 
 

--------------------------------------------------------------------------------